UNITED STATES DISTRICT COURT

DISTRICT OF OREGON /
PORTLAND DIVISION /
|
/
CELLULAR SALES OF Case No.: 3:19-cv-1330-AC |
OREGON, LLC,
Petitioner,
ENTRY OF FINAL ORDER AND
v. JUDGMENT
EDWIN THATCHER,
Respondent.

This Court has received and considered Petitioner’s Unopposed Petition for Confirmation
and Enforcement of Arbitration Award and Entry of Final Order and Judgment and all papers
filed with that petition. Pursuant to 9 U.S.C. §§ 9 and 13, Petitioner has requested, without
opposition from Respondent, that the Court enter as a Final Order and Judgment an Arbitrator’s
award granting a motion for summary dismissal. Having considered the Petition and all
documents filed therewith, the Court hereby GRANTS the Petition and enters as a final order and
judgment the attached arbitration award, which represents a fair and reasonable resolution of

contested litigation involving a bona fide dispute.

cA opt _
Dated this day of KREIIOS

  

a

UNITED STATES MAGISTRATE JUDGE

 
JAMS ARBITRATION CASE REFERENCE NO. 1160022084
EDWIN THATCHER,
Claimant,
Vv.
CELLULAR SALES OF OREGON, LLC,

Respondent.

 

ORDER ON RESPONDENT’S
MOTION FOR DISMISSAL

This matter came before the undersigned arbitrator on the Respondent
Cellular Sales of Oregon, LLC’s motion for summary dismissal. The Arbitrator has
considered Respondent's Motion which received no written response by the pro se
Claimant. Oral argument was to be presented by telephone on March 29, 2019.
Having conducted that scheduled phone conference with all parties participating and
having considered the foregoing, it is hereby ORDERED as follows:

Respondent's Motion is granted;

This matter is dismissed with prejudice and with no award of costs or fees;

The Respondent will bear all administrative costs of the arbitration.

Dated: March 29, 2019 WARK l, Do —-

Judge Williatn L. Downing (Ret.)
Arbitrator

1 Hon. William L. Downing (Ret.)
JAMS

1420 Fifth Ave., Ste. 1650
Seattle, WA 98101

ORDER ON RESPONDENT'S
MOTION FOR DISMISSAL

 

 
